Case 1:17-cr-03246-MV Document 339 Filed 04/26/20 Page 1 of 1

 

UNITED STATES DISTRICT COURT

 

for the
District of New Mexico
United States of America
Ve
Case No. 17-cr-3246 MV
Breeauna Langton ee
Defendant

WAIVER OF PERSONAL PRESENCE AT HEARING
;, Breeauna Langton

 

, Defendant, understand that I am scheduled for

hearing on May 1, 2020 |

date

, Sentencing
nature of hearing
I understand that I may appear by video for this proceeding. I hereby ask to be permitted to

appear for the hearing by video, and waive my right to be personally present for this hearing,

pater 1/25/29 Bkewnweas Shor

MM A270

Signature of defendant’s attorney
Darrell M. Allen
Printed name of defendant’s attorney
darrell.allen@voxoptima.com

Defendant's attorney’s e-mail address
